DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response filed on 03/21/2012 in which claims 1, 7, 10, and 11 were amended has been entered of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, the prior art does not teach or suggest either alone or in combination a method comprising: receiving a second memory command at a second memory unit at a third time that is after the second time, and responsive to receiving the second memory command, providing second column control signals to a memory of the second memory unit at a fourth time that is after the third time, wherein receipt of the second column control signals at the memory of the second memory unit is delayed by a delay time. and wherein the delay time is based on device timing characteristic differences between the first memory unit and the second memory unit to avoid data overlap at a data pipeline on the first memory unit and shared by the second memory unit and in combination with other limitations.
Regarding claims 7-10, the prior art does not teach or suggest either alone or in combination a method comprising: providing a second control signal in a second memory unit at a third time that is after the second time to initiate the memory operation in the second memory unit at a fourth time that is after the third time responsive to a second memory command, wherein the first control signal is provided at a time different than the second control signal to account for relative timing characteristic differences between the first memory unit and the second memory unit in providing data to a data pipeline included in the first memory unit.

Regarding claims 11-20, the prior art does not teach or suggest either alone a method comprising: responsive to receiving the first read command at the first memory at the second time, providing first read data to a through-silicon via from the first memory: in a second memory device, receiving a second read command at a third time that is after the second time, and providing the second read command to a second memory of the second memory device at a fourth time that is after the third time: responsive to receiving the second read command at the second memory at the fourth time, providing second read data to the through-silicon via from the second memory: delaying at least one of the first read command to the first memory and the second read command to the second memory such that the first read data and the second read data do not overlap with each other on the through-silicon via.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825